Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
It is noted claims 1 – 26 have been canceled and claims 27 – 52 are pending in this Application.

Claim Objections
Claims 27, 39, and 44 are objected to because of the following informalities: it is noted in the above claims, the limitation of “…[active] flight plan of flight [of an aircraft]…” What else would a ‘flight plan’ be if not ‘of flight?’ It is suggested to delete “of flight” following “flight plan.” Appropriate correction is required.

Claims 28 – 38, 40 – 43, and 45 – 52, which depend on claims 27, 39, and 44, directly or indirectly, are necessarily objected to.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

This application is in condition for allowance except for the following formal matters: as per the above objection.

evaluating key performance indicators (KPI) with respect to flight of an aircraft, wherein the evaluation is performed prior to arrival of the aircraft at an identified start point; providing, on-board the aircraft, a visualization of predicted performance of the aircraft, in case [a] potential alternative route is used for the flight of the aircraft, wherein the predicted performance of the aircraft is determined based on the evaluation; receiving a selection of the potential alternative route to be used for the flight of the aircraft; in response to the selection, transmitting, via a data communication network, an approval request for approval of the potential alternative route to a route approval authority; in response to receiving approval, transmitting a command to [an] FMS to update the active flight plan by incorporating the potential alternative route; and sending a command to a system on-board aircraft to operate the flight of the aircraft according to the potential alternative route.)

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668